Matter of Carlos L. v Diomaris C. (2015 NY Slip Op 05885)





Matter of Carlos L. v Diomaris C.


2015 NY Slip Op 05885


Decided on July 7, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 7, 2015

Tom, J.P., Andrias, Feinman, Gische, Kapnick, JJ.


15636

[*1] In re Carlos L., Petitioner-Appellant,
vDiomaris C., Respondent-Respondent.


Andrew J. Baer, New York, for appellant.
Mirkin & Gordon, P.C., Great Neck (E. Lisa Forte of counsel), for respondent.

Order, Family Court, Bronx County (Erik S. Pitchal, J.), entered on or about June 25, 2013, which denied petitioner's objections to the Support Magistrate's order, dated April 4, 2013, amending an order of support, unanimously affirmed, without costs.
Family Court correctly denied petitioner's objections to the Support Magistrate's sua sponte amendment of the written order of support to include provisions that had been inadvertently omitted from the order. The amendment was supported by both the transcript of the proceedings and the Support Magistrate's written findings of fact (see CPLR 5019[a]; McCaffery v 924 Food Corp., 295 AD2d 151, 152 [1st Dept 2002]; Crain v Crain, 109 AD2d 1094, 1094 [4th Dept 1985]).
Petitioner was present in court on August 18, 2011 when the Support Magistrate granted his petition for a downward modification of the support granted in a judgment of divorce, and his inquiry at that time reflected his understanding that he would be required to pay $12 per week in child support until January 14, 2012, when his original support obligation of $170 weekly would be reinstated. Accordingly, the omission of this provision from the written order of support was nothing more than inadvertence and did not affect a substantial right (Crain, 109 AD2d at 1094).
At the outset of the proceedings on August 18, 2011, petitioner was properly advised of his right to counsel and to an adjournment in order to hire or speak to counsel (see Family Ct Act §§ 433[a], 435[b]). The record shows that petitioner explicitly waived these rights (see Matter of Miranda v Vasquez, 14 AD3d 566, 566 [2d Dept 2005]).
Since petitioner's communications with the court did not reflect an "obvious" lack of understanding of the English language, the Support Magistrate had no obligation to provide him with an interpreter (Matter of Catholic Guardian Socy. of Diocese of Brooklyn v Elba V., 216 AD2d 558, 559 [2d Dept 1995] [internal quotation marks omitted]). Moreover, petitioner declined the Support Magistrate's offer of a Spanish interpreter during the proceedings.
We have considered petitioner's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 7, 2015
CLERK